         Case 18-04074   Doc 34   Filed 01/03/19   Entered 01/03/19 15:34:57   Desc Main Document   Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

IN RE:                                                      §
                                                            §
PAYSON PETROLEUM 3 WELL, LP,                                §              Case No. 17-40179
                                                            §              Chapter 7
         DEBTOR.                                            §


JASON R. SEARCY, CHAPTER 7                                  §
TRUSTEE FOR PAYSON                                          §
PETROLEUM, INC.,                                            §
                                                            §
      Plaintiff,                                            §
                                                            §
vs.                                                         §              Adversary No. 18-04074
                                                            §
ACME ENERGY COMPANY, LLC, ET AL.,                           §
                                                            §
      Defendants.                                           §


             PLAINTIFF’S NOTICE OF SERVICE OF INITIAL DISCLOSURES


         Plaintiff Jason R. Searcy, Chapter 7 Trustee for Payson Petroleum, Inc. (“Plaintiff”), files

this Notice of Service of Initial Disclosures.

         On January 3, 2019, Plaintiff served its Initial Disclosures Under Rule 26(a)(1) of the

Federal Rules of Civil Procedure and Federal Rule of Bankruptcy Procedure 7026 on Defendants

who have appeared in this adversary proceeding via email as follows:

 Davor Rukavina                                                 Robert A. Simon
 drukavina@munsch.com                                           rsimon@whitakerchalk.com
 Julian P. Vasek                                                Whitaker Chalk Swindle & Schwarz PLLC
 jvasek@munsch.com                                              301 Commerce Street, Suite 3500
 Munsch Hardt Kopf & Harr P.C.                                  Fort Worth, Texas 76102
 500 N. Akard St., Ste. 3800
 Dallas, Texas 75201



                                                            1
          Case 18-04074     Doc 34   Filed 01/03/19   Entered 01/03/19 15:34:57    Desc Main Document      Page 2 of 2




 John Akard, Jr.                                                    Reinhardt J. Lange & Merlee Lange
 johnakard@attorney-cpa.com                                         rlangecpa@yahoo.com
 Coplen & Banks, PC                                                 Pro Se
 11111 McCracken, Suite A                                           136 Benedict Ave.
 Cypress, TX 77429                                                  Fairfield, CT 06825


Dated: January 3, 2019                                     Respectfully submitted,

                                                           SNOW SPENCE GREEN LLP

                                                           By:       /s/ Blake Hamm
                                                                  Blake Hamm, SBN 24069869
                                                                  blakehamm@snowspencelaw.com
                                                                  Aaron Guerrero, SBN 24050698
                                                                  aaronguerrero@snowspencelaw.com
                                                                  Bryan Prentice, SBN 24099787
                                                                  bryanprentice@snowspencelaw.com
                                                                  2929 Allen Parkway, Suite 2800
                                                                  Houston, Texas 77019
                                                                  (713) 335-4800
                                                                  (713) 335-4848 (Fax)

                                                                 COUNSEL FOR JASON R. SEARCY,
                                                                 CHAPTER 7 TRUSTEE FOR PAYSON
                                                                 PETROLEUM, INC., PAYSON
                                                                 OPERATING, LLC, AND MARICOPA
                                                                 RESOURCES, LLC AND FOR
                                                                 CHRISTOPHER J. MOSER, CHAPTER 7
                                                                 TRUSTEE FOR PAYSON PETROLEUM 3
                                                                 WELL, L.P. AND PAYSON PETROLEUM
                                                                 3 WELL 2014, L.P.



I:\Client\SEAJ1001-Searcy-Payson\Adversary Proceedings\18-04074 3 Well LP-GP\Disclosures\Notice of Service Rule 26 Disclosures 18-
04074.docx
